Citation Nr: 0936806	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a GSW to the right upper arm involving Muscle 
Group V.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a GSW to the right upper arm involving Muscle 
Group VI.

4.  Entitlement to service connection for neurological damage 
to the right arm and hand associated with residuals of a 
gunshot wound (GSW) to the right upper arm.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to 
November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2006.  This matter was 
originally on appeal from rating decisions dated in April 
2002, March 2003, and December 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The issue of entitlement to service connection for 
neurological damage to the right arm and hand associated with 
residuals of a gunshot wound to the right upper arm is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C is related to active service.

2.  The residuals of a GSW to the right upper arm involving 
Muscle Group V are manifested by subjective complaints of 
biceps pain and objective evidence of limitation of flexion 
of the elbow, decreased strength, a well-healed, non tender 
scar (2 x 3 centimeters), and multiple retained metallic 
fragments in the soft tissue, productive of severe muscle 
disability.

3.  The residuals of a GSW to the right upper arm involving 
Muscle Group VI are manifested by objective evidence of 
limitation of extension of the elbow, decreased strength, and 
a well healed, non tender scar (3.5 x 4 centimeters), 
productive of no more than moderate muscle disability.     
CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303.

2.  The criteria for an evaluation of 40 percent for 
residuals of a GSW to the right upper arm involving Muscle 
Group V have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5305 
(2008).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a GSW to the right upper arm involving 
Muscle Group VI have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic 
Code 5306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2006 Remand, the Appeals 
Management Center (AMC) arranged for VA examinations for the 
issues on appeal, readjudicated the Veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
June 2006 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

VA has essentially met all statutory and regulatory notice 
and duty to assist provisions.  A letter dated in July 2006 
partly satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter informed the 
appellant generally of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

The Veteran was not specifically advised that he needed to 
provide evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life or of the 
Diagnostic Code criteria necessary for entitlement to a 
higher disability rating.  However, the Board concludes that 
this error was not prejudicial.  

The Veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  On 
his notice of disagreement received in September 2002, the 
Veteran stated that his daily activities had been affected by 
his decline in right arm functioning, including his no longer 
being able to straighten his arm and numbness and cramping in 
his right lower arm and hand.  The Veteran stated that even 
task of writing caused his hand to cramp and lose strength 
which caused him to try to compensate by using his left hand.  
In the June 2000 statement by the Veteran's representative, 
he noted that the Veteran had been employed as a barber after 
his discharge from service and that he was unable to continue 
in that occupation because of the loss of strength in his 
hand and the loss of sensation in his fingers.  In any case, 
the Board finds that the notice error did not affect the 
essential fairness of the adjudication because the 
supplemental statement of the case (SSOC) issued in December 
2004 provided the contents of the Diagnostic Codes discussed 
herein as well as 38 C.F.R. § 4.55, Principles of Combined 
Ratings for Muscle Injuries.  Presuming that he read the 
documents pertinent to his claim, he has had actual knowledge 
of the contents of the rating criteria and the Diagnostic 
Codes in question.  

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the Veteran and 
the essential fairness of the adjudication process in this 
case was preserved.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2006 letter told him to provide VA with any 
evidence that he may have pertaining to his claim.  See 
Pelegrini, 18 Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in March 2002, 
September 2004, October 2004, October 2006, July and August 
2008, and January 2009. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The August 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Service connection

The Veteran contends that he has hepatitis C that is related 
to his active service. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
The Veteran has been diagnosed with hepatitis C.  Thus, the 
remaining question is whether there is medical evidence of a 
relationship between the current disability and military 
service.
The Board points out that risk factors for hepatitis C 
include blood transfusions before 1992, hemodialysis, 
intravenous (IV) drug use, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA Letter 211B (98-
110) November 30, 1998.

In the Veteran's Notice of Disagreement, received in April 
2003, the Veteran stated although he may have used IV drugs 
during his tour of Vietnam, he was also involved in sexual 
activity with the local women and that many of these women 
did not use good hygiene and were in the business of sex.  At 
a hearing with the RO held in October 2004, the Veteran 
testified that had been exposed to the 
following hepatitis C risk factors:  sexual contact, tattoos, 
and sharing shaving razors.  

Post service medical records indicate a history of drug 
abuse, including intranasal and IV, and high risk sexual 
activity.  

In June 2006, the Board remanded this issue for VA 
examination with an infectious disease specialist.  There is 
no indication in the record that any of the opinions came 
from a physician with special knowledge regarding hepatitis 
C.   

The Veteran underwent VA examination in October 2006.  The 
examiner noted that the Veteran used IV heroin and IV cocaine 
both in service and after service.  The Veteran also reported 
gonorrhea in Vietnam but no sexually transmitted diseases 
after service.  The examiner stated that he could not 
determine whether or not the Veteran's hepatitis C had 
anything whatsoever to do with high risk activity in the 
military such as sexual or drug use and that it would be a 
matter of conjecture.

The Veteran underwent VA examination in July 2008.  The 
examiner noted that the Veteran admitted to high risk sexual 
activity while in Vietnam and admitted to a history of IV 
drug use both in service and after military service.  The 
examiner noted that according to MayoClinic.com, generally 
hepatitis C is acquired by coming in contact with blood 
contaminated with the virus and that most people with 
hepatitis C became infected through blood transfusions 
received before 1992, the year improved blood-screening tests 
became available.  Hepatitis C may also be acquired by 
injecting drugs with contaminated needles and, less commonly, 
from contaminated needles used in tattooing ad body piercing.  
The examiner noted that you are at risk for hepatitis C if 
you, inter alia, received a blood transfusion prior to 1992 
or used illicit IV or intranasal drugs.  The examiner noted 
that in rare cases, hepatitis C may be transmitted sexually.  
The examiner noted that with the Veteran admitting to the 
high risk behaviors of IV drug use and multiple sex partners, 
it is at least as likely as not that his hepatitis C is due 
to his high risk behavior that Veteran demonstrated during 
service. 

The Veteran underwent VA examination on January 13, 2009.  
After physical examination of the Veteran, the examiner 
diagnosed hepatitis C, chronic, no manifestations of end 
stage liver disease at and opined that it was likely 
contracted during IVDA although may have been through a blood 
transfusion during GSW injury.  

On January 14, 2009, an addendum was provided which noted 
that the Veteran had not used intravenous drugs since the 
1980s and may have had blood transfusions with the GSW to arm 
while in the service as well as high risk sex partners while 
in the service in 1970s.  The examiner noted that it was as 
likely as not that the hepatitis C came from his IVDA, sexual 
contacts, or potential blood products from his GSW treatment 
during his duty.

The above evidence indicates that there is some likelihood 
that the veteran's hepatitis C is related to events in line 
of duty and due to willful misconduct during active service 
and to events occurring post service.  In weighing the 
evidence the Board concludes that there is an equipoise in 
evidence relating hepatitis C to events during service that 
were in line of duty and the other events.  In resolving all 
doubt in the veteran's behalf service connection for 
hepatitis C is warranted.



Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran seeks higher disability ratings for his service-
connected muscle injuries.  

The Veteran filed his original claim for service connection 
in January 1975.  The Veteran noted on his application for 
compensation that while in the service, he was on leave and 
was shot in his right arm.  The Veteran noted, "All the 
fragments of the bullet were not removed because some of them 
were to[o] small and they are resting lose to or on the 
nerves in my arm."

The Veteran's service treatment records show that in June 
1971, he was shot as he left an alley where he had just won 
money gambling.  The police report indicated that the wound 
was made by a small caliber bullet, type weapon unknown.  

VA examination conducted in May 1975 showed no deformity, 
normal contour and strength of muscle.  All range of motion 
of elbow was full and free.  There was a 1/4 inch by 1/8 inch 
flat, free, nontender scar on the anterior arm two inches 
above the elbow, and a 1/4 inch by 1/4 inch flat, free, nontender 
scar on post medial arm two inches above the elbow.  The 
examiner noted that there was a strip of "funny feeling" 
paresthesia from just below the elbow, anterior surface, 
forearm upper 2/3 about three inches wide and tapers to 
almost a point at junction lower and middle thirds forearm.  
Grip and strength were normal.  X-rays showed a GSW with 
multiple metallic fragments within and around the distal 
shaft of the humerus.  The shoulder joint and what could be 
seen of the elbow joint were within normal limits.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

When determining the severity of musculoskeletal disabilities 
such as those at issue, which is at least partly rated on the 
basis of range of motion, VA must also consider the extent 
the Veteran may have additional functional impairment above 
and beyond the limitation of motion objectively demonstrated.  
Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The evidence in this case indicates that the Veteran's 
gunshot injury involves muscle groups V and VI of the right 
(dominant) elbow.  MG V encompasses the flexor muscles of the 
elbow, including the biceps, brachailis and brachioradialis.  
The function of MG V is supination of the elbow.  Diagnostic 
Code 5305 provides a 10 percent rating for a moderate injury, 
a 30 percent rating for moderately severe injury, and a 40 
percent rating for severe injury of this muscle group. 38 
C.F.R. § 4.73, DC 5305 (2008).

The Board must note that the evidence shows that the Veteran 
is right-handed.  See Report of Medical History dated 
December 11, 1970.  Therefore, his service-connected right 
arm disability involves the "dominant" upper extremity.

Disabilities of Muscle Group VI are rated according to DC 
5306.  The function of MG VI is extension of the elbow, and 
this group encompasses the extensor muscles of the elbow, 
including the triceps aconeus.  A 10 percent rating is 
assignable for moderate disability of Muscle Group VI of the 
dominant extremity, a 30 percent rating is assignable for a 
moderately severe disability, and a 40 percent rating is 
assignable for a severe disability.  38 C.F.R. § 4.73, DC 
5306 (2008).

The Veteran underwent a VA examination in March 2002.  The 
Veteran reported that a bullet impacted his right arm, 
traveled through his soft tissues, broke his right humerus, 
and then exited.  The Veteran reported that he was treated 
conservatively at that time and did not undergo surgery.  The 
Veteran reported pain with weakness, with flexion and 
supination of his right arm, in addition to decreased range 
of motion.  Physical examination demonstrated intact median, 
radial and ulnar sensation, intact pinch grip interossei, 
intact anterior interosseous nerve and posterior interosseous 
nerve function, intact abductor pollicis brevis function.  
Wrist flexion and extension strength, supination strength, as 
well as biceps and triceps strength was 5/5.  Biceps strength 
was decreased on the right with increased pain noted with 
attempting to resist strong force with flexion.  X-rays 
showed distal right humeral injury with healed fracture and 
multiple metallic foreign body objects thought to represent 
gunshot wound in the distal right humerus at the junction of 
the metaphyseal and diaphyseal areas.  There was no evidence 
of acute abnormality.

VA treatment records indicate that physical examination on 
April 8, 2004, demonstrated right hand with area of 
hypoesthesia over thumb, thenar aspect of palm and 2nd and 3rd 
fingers, weak hand grip, no wasting, slight pain with 
palpation over right wrist.  Good radial pulse at the wrist.  
EMG and nerve conduction examinations were scheduled.  

A May 5, 2004, occupational therapy consult report notes 
active range of motion limited to 90 degrees of shoulder 
flexion, 30 degrees elbow extension, 125 degrees elbow 
flexion, 10 degrees wrist extension, 50 degrees wrist 
flexion.  Left grip strength measured 70 pounds whereas right 
grip strength was 5 pounds.  The Veteran exhibited mass grasp 
but fingertips did not reach palm.  The Veteran was able to 
localize fine touch in all digits, but he was sensitive to 
touch throughout his right upper extremity.  

A May 11, 2004, right median nerve conduction was normal.  No 
carpal tunnel was indicated.  

Physical examination on May 25, 2004 revealed right hand grip 
very weak.  The examiner noted that the Veteran was right 
handed but only able to use left hand effectively.  The 
examiner also noted that the Veteran performed very poorly on 
simple tasks presented during examination and opined that the 
Veteran may have been exaggerating his symptoms and noted 
that there was a disability claim in progress.  The examiner 
stated that he reviewed notes of other providers who do not 
reflect the degree of disability that the Veteran that day 
presented.
   
The Veteran underwent a VA examination in September 2004.  
The Veteran reported nonfunctional right upper extremity.  
Physical examination of the right arm demonstrated right 
shoulder flexion 40 degrees active and 110 degrees passive, 
elbow extension 25 degrees active and flexion 135 degrees 
active.  Right wrist extension 45 active and flexion 45.  The 
Veteran was referred to neurology for evaluation of right 
upper extremity and EMG and nerve conduction.  Diagnosis was 
nonfunctional right upper extremity secondary to GSW to the 
right arm 8/2/71 while in military.

Neurology examination was conducted in October 2004.  
Physical examination demonstrated decreased strength in the 
upper extremity and it was noted that the Veteran did not 
tolerate the examination as he had increased pain with even 
light palpation.  The Veteran demonstrated muscle stretch 
reflexes of 2+ throughout.  EMG was requested.  EMG was 
ordered; however, in November 2004, the Veteran refused EMG 
and reported that he was unable to tolerate EMG.

The Veteran underwent a VA examination in October 2006.  The 
Veteran reported constant pain in his biceps and tendon and 
that when he attempts to extend his right forearm, it caused 
increased pain.  The Veteran reported that gripping causes 
pain in the dorsum of his hand and in the radial aspect of 
his forearm and that his hand and fingers lock up at times 
when he attempts to grip or sometimes in the morning.  The 
Veteran reported hypesthesia, paresthesia, and dysesthesia in 
the right upper extremity.  Physical examination demonstrated 
a dime-sized posterior right arm and anterior right arm scar, 
possibly where the bullet went in and out.  The Veteran's 
right arm was tender, he has decreased gross sensation over 
the radial aspect of his forearm, and he was unable to fully 
make a fist or extend his fingers, but he was able to nearly 
make a fist and nearly extend his fingers actively.  
Passively, he was able to make a first and fully extend his 
fingers.  Flexion at the elbow of his forearm was 115 degrees 
active and 155 degrees passive; extension was 60 degrees 
active and 35 degrees passive.  The Veteran had normal 
pronation and supination.  The Veteran demonstrated severely 
decreased strength in the right upper extremity as compared 
to the left.  The examiner diagnosed chronic pain, decreased 
range of motion, weakness, hypesthesias, dysesthesias and 
paresthesias of the right upper extremity.  
 
The Veteran underwent a VA examination in August 2008.  
Physical examination demonstrated two scars, the first is an 
oval shaped scar approximately 2 by 3 centimeters located 
anterior distal humerus area which was not tender or 
adherent, the other an elongated oval shaped scar 
approximately 3.5 by 4 centimeters located posterior distal 
humerus area which was not tender or adherent.  The examiner 
determined that there was no intermuscular scarring, no 
residuals of nerve damage, no residuals of tendon damage, no 
residuals of bone damage, no muscle herniation, no loss of 
deep fascia or muscle substance, no joint limitation due to 
muscle disease or injury.  The examiner noted that there was 
no neurological impairment present to right upper extremity 
but that the Veteran complained that the right upper 
extremity easily fatigues.

As noted above, a severe muscle disability is one where the 
injury was either through and through, or a deep penetrating 
wound due to a high velocity missile, or large or multiple 
low velocity missiles, or one with a shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intramuscular binding and scarring.  If they happen to be 
present, x-ray evidence of minute multiple scattered foreign 
bodies indicating intramuscular trauma and explosive effect 
of missile would also be signs of severe muscle injury.  In 
this case, x-rays done in 1975 showed a GSW with multiple 
metallic fragments within and around the distal shaft of the 
humerus.  X-rays in January 1988 showed multiple metallic 
soft tissue fragments in the distal forearm in the anterior 
surface and a well-healed distal humeral fracture.  X-rays in 
March 2002 showed distal right humeral injury with healed 
fracture and multiple metallic foreign body objects thought 
to represent gunshot wound in the distal right humerus at the 
junction of the metaphyseal and diaphyseal areas.     

In addition, with respect to a severe muscle disability, the 
service department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  Unfortunately there are no service records which show 
the length, if any, of hospitalization.

There would also be a consistent complaint of cardinal signs 
or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), which would be worse than that shown for moderately 
severe injuries, and, if present, an inability to keep up 
with work requirements.  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c), (d).

The record indicates that the Veteran reported at the 1975 VA 
examination that his right arm hurt at times but not every 
day and that the skin distal to wound on lower anterior arm 
was "tingly."  In April 1979, the Veteran reported that he 
experienced numbness in the hand and fingers and that the 
wound, itself, was tender and ached.  At the July 1979 VA 
examination, the Veteran stated that he was a barber and that 
his right hand was unsteady and that he had pain on his right 
arm radiating to the elbow and in his right hand when the 
weather was damp, rainy, or cold.  The Veteran also reported 
numbness at times on the cubital area and that his arm could 
not go straight.  In a December 1987 statement, the Veteran 
complained of pain and numbness in his right arm and 
difficulty opening his right hand.  At a VA examination in 
January 1988, the Veteran complained of recurrent right upper 
arm pain aggravated by the use of right hand also during cold 
weather, recurrent muscle cramps of the upper arm, and 
sometimes numbness of the right hand.  The Veteran also 
complained that his right arm easily tired.  VA medical 
records dated from April to August 1990 show that the Veteran 
complained of right shoulder and arm pain and weakness in 
right hand.  In an October 1994 statement, the Veteran stated 
that he experienced increased pain radiating down through the 
right arm into the hand but noted "the residuals of this 
combat gunshot wound" was also causing increased right arm 
and hand weakness and decreased grip strength.  At a VA 
examination in December 1994, the Veteran complained of right 
shoulder pain and numbness in his hand.  At the VA 
examination in March 2002, the Veteran complained of pain 
with weakness with flexion and supination of his right arm in 
addition to decreased range of motion.  At the VA examination 
in October 2006, the Veteran reported constant pain in his 
biceps and tendon and that when he attempts to extend his 
right forearm, it caused increased pain.  The Veteran 
reported that gripping causes pain in the dorsum of his hand 
and in the radial aspect of his forearm and that his hand and 
fingers lock up at times when he attempts to grip or 
sometimes in the morning.  

Thus, the record includes numerous complaints of pain, 
weakness, and numbness of his right arm and hand.  In October 
1994, the Veteran stated that the increased weakness and 
decreased grip strength in his right hand and arm, as well as 
the fine movement of his fingers caused him to discontinue 
his occupation as a barber, and the Veteran stated in 
September 2002 that even the task of writing causes his hand 
to cramp and lose strength while the numbness crawls up his 
forearm.  

Objectively, there would be ragged, depressed and adherent 
scars, indicating wide damage to muscle groups in the missile 
track.  Palpation would show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.

In March 2002, biceps and tripceps strength was 5/5 but 
biceps strength was noted to have decreased on the right with 
increased pain when attempting to resist strong force with 
flexion.  VA treatment records from April to October 2004 
showed weak hand grip.  In October 2006, the Veteran 
demonstrated severely decreased strength in the right upper 
extremity as compared to the left.   

Thus, with respect to Muscle Group V, where the multiple 
metal fragments are noted to be, although objective testing 
has not shown severe muscle injury, the Board finds that 
there is sufficient medical evidence to find a severe muscle 
injury exists.  

With respect to Muscle Group VI, the Board notes that right 
Muscle Groups V and VI both act upon the right elbow.  As 
that joint is unankylosed, separate evaluations may be 
assigned under Diagnostic Codes 5305 and 5306 and combined as 
long as the combined evaluation is lower than the evaluation 
for unfavorable ankylosis of the elbow.  Severe injury of 
Muscle Group V and moderate injury of Muscle Group VI warrant 
assignments of a 40 percent evaluation and a 10 percent 
evaluation, respectively.  Those evaluations result in a 
combined 50 percent evaluation.  38 C.F.R. § 4.25 (2008).  
Unfavorable ankylosis of the elbow warrants assignment of a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5205 (2007).  Thus, the Board finds that an increased rating 
beyond the currently assigned 10 percent for residuals of a 
GSW to the right upper arm involving Muscle Group VI would 
violate 38 C.F.R. § 4.55(d).  

The Board has further considered whether a separate 
evaluation is warranted for the Veteran's GSW scars.  VA has 
changed the rating criteria for skin disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As the Veteran's 
claim for increased evaluation was received in March 2001, 
the Board will consider criteria for rating scars that were 
in effect prior to August 30, 2002 and prior to October 23, 
2008.  However, for the criteria amended effective October 
23, 2008, although a claimant may request consideration of 
this criteria, the Veteran has not requested such 
consideration.  

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial 
scars, which are tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001). 

A 10 percent disability evaluation is warranted for 
superficial scars, which are poorly nourished, and subject to 
repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803.  

Scars may also be evaluated on the basis of any associated 
limitation of function of the body part, which they affect. 
38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion. Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling. Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling. Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling. Scars in 
an area or areas exceeding 144 square inches (929 sq.cm.) are 
rated 40 percent disabling. Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25. Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion. Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination. Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage. 38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. 38 C.F.R. § 
4.118.

In this case, a separate evaluation is not warranted for 
either of the Veteran's right arm scars because neither are 
adhered to the underlying tissue, tender or painful, deep, 
poorly nourished, unstable, and neither cover an area of 144 
square inches (929 sq. cm.) or greater, and neither have been 
determined to cause the Veteran's limitation of right arm 
motion.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, and 7804.  

Accordingly, a 40 percent rating is warranted for throughout 
the appellate period residuals of a GSW to the right upper 
arm involving Muscle Group V which, in turn, prohibits an 
increased rating for residuals of a GSW to the right upper 
arm involving Muscle Group VI.

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected muscle 
injury disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Service connection for hepatitis C is granted subject to the 
law and regulations governing the payment of monetary 
benefits

Entitlement to an evaluation of 40 percent, but no higher, 
for residuals of a GSW to the right upper arm involving 
Muscle Group V is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a GSW to the right upper arm involving Muscle 
Group VI is denied.


REMAND

The Veteran seeks service connection for neurological damage 
to the right arm and hand associated with residuals of a 
gunshot wound to the right upper arm.  In support of his 
claim, the Veteran submitted a statement in February 2002 
that he believed the muscle injury had caused neurological 
damage in his right arm extending down through his hand and 
fingers.  The Veteran stated that he experienced alternating 
pain and numbness down through his right arm into the hand, 
that his grip had weakened, and that fingers of his right 
hand become so stiff that he must use his left hand to 
straighten them.

As noted above, generally, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating for the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  

The medical evidence of record differs as to whether the 
Veteran actually has a peripheral nerve impairment related to 
his service-connected GSW residuals of muscle groups V and 
VI.

A December 1994 VA examiner stated that there was evidence of 
ulnar neuritis at the elbow with mild sensory and motor 
symptoms distally but stated that since he did not note that 
the ulnar nerve was at the site of bullet entrance or exit, 
the condition was unlikely to be related to GSW.  

A March 2002 VA examination revealed intact median, radial 
and ulnar sensation, intact pinch grip interossei, intact 
anterior interosseous nerve and posterior interosseous nerve 
function, intact abductor pollicis brevis function.  

A June 9, 2004, occupational therapy progress note indicated 
that the Veteran returned for reevaluation of range of motion 
of right upper extremity.  It was noted that the Veteran was 
issued wrist support for possible CTS but that EMG revealed 
no CTS.  The Veteran was told that he did not have CTS in the 
right hand.

A November 21, 2005 Medicine H & P indicates that the Veteran 
presented with complaints of chest pain and shortness of 
breath.  He also noted right wrist tingling.  Examination of 
the extremities noted decreased sensation index finger and 
thumb with motor function intact.

The Veteran underwent VA examination on October 20, 2006.  
Physical examination revealed decreased gross sensation over 
the radial aspect of his right forearm, he was unable to 
fully make a fist or extend his fingers, but he was able to 
nearly make a fist and nearly extend his fingers actively.  
Passively, he was able to make a first and fully extend his 
fingers.  The Veteran demonstrated severely decreased 
strength in the right upper extremity as compared to the 
left.  The examiner diagnosed, inter alia, weakness, 
hypesthesias, dysesthesias and paresthesias of the right 
upper extremity.  

The Veteran underwent VA examination in August 2008.  
Physical examination revealed no neurological impairment 
present to right upper extremity.  The examiner noted that 
the Veteran complained that the right upper extremity easily 
fatigues.

Although 38 C.F.R. § 4.55 provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions, here it appears that the 
Veteran may suffer from both a sensory deficit and a muscular 
deficit.  Sensation arguably serves a different function than 
does muscular strength.  As such, the specific nerves 
involved as well as their functions should be identified, and 
information sufficient for rating purposes should be 
provided, such as whether there is complete or incomplete 
paralysis, and if incomplete, whether it is mild, moderate, 
or severe.

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurological examination to ascertain 
whether the Veteran suffers from 
neurological disability related to his 
military service, and in particular, the 
GSW injury incurred during service.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.  
Please note that the Veteran has in the 
past refused EMG due to pain involved.   

Specifically, the examiner should note 
all neurological symptoms of the right 
upper extremity, and perform complete 
sensory, motor, reflex, and strength 
testing.  

The examiner should distinguish, to the 
extent possible, between any neurological 
symptomatology resulting from the 
Veteran's service-incurred GSW and any 
neurological symptoms associated with any 
nonservice-connected disorders.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.  The examiner 
should address whether the function 
affected by the nerve disability 
attributable to service-incurred GSW is 
the same or different than the function 
affected by the muscular injuries.  If 
different, the examiner should discuss 
the extent, if any, of paralysis of the 
nerves resulting from in-service GSW.  
The examiner should then provide an 
opinion as to the extent to which this 
disorder is disabling, preferably in 
qualitative terminology (mild, moderate, 
moderately severe, or severe).  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


